921 A.2d 1180 (2007)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Gregory ANSPACH, Respondent.
Supreme Court of Pennsylvania.
April 26, 2007.

ORDER
PER CURIAM.
Pursuant to Commonwealth v. Williams, 578 Pa. 504, 854 A.2d 440, 445 (2004) (credibility of witnesses lies solely with trier of fact; appellate court will not reweigh evidence and substitute its judgment), the Petition for Allowance of Appeal is hereby GRANTED, the order of the Superior Court is REVERSED, and the case REMANDED to the trial court for reinstatement of the sexually violent predator designation.
Jurisdiction relinquished.